Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gregory Richardson appeals the district court’s order denying authorization to file his 42 U.S.C. § 1983 (2006) complaint. Richardson is required to file a motion for leave to file a complaint under a pre-filing injunction imposed by the district court. *268We have reviewed the record and find no reversible error. Accordingly, we deny Richardson leave to proceed in forma pau-peris, deny Richardson’s motion for appointment of counsel, and dismiss for the reasons stated by the district court. Richardson v. Commonwealth of Va., No. 3:13-cv-00275-REP (E.D.Va. July 30, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.